DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.S., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                              No. 4D22-1280

                         [November 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 21-1137DP.

  J.S., the mother, Hollywood, pro se.

  Carolyn Schwarz of Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Krystle
Cacci, Certified Legal Intern of Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.